Order filed, December 5, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-01046-CV
                                    ____________

                          JOHN PAYNE SMITH, Appellant

                                             V.

                     ELSA ISELA JACQUEZ-SMITH, Appellee


                       On Appeal from the 312th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2012-30875


                                          ORDER

       The reporter’s record in this case was due November 27, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Barbara Majors, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM